Case 6:19-cv-01515-RBD-DCI Document 17 Filed 04/23/20 Page 1 of 2 PageID 622



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

MARISHA PIERSON,

       Plaintiff,

v.                                                      Case No. 6:19-cv-1515-Orl-37DCI

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
_____________________________________

                                          ORDER

       In this social security appeal, Plaintiff seeks review of the Commissioner’s decision

to deny her application for disability benefits. (Doc. 1.) On referral, U.S. Magistrate Judge

Daniel C. Irick recommends the Court reverse the Commissioner’s decision and remand

for further proceedings. (Doc. 16 (“R&R”).)

       The parties did not object to the R&R, and the time for doing so has now passed.

Absent objections, the Court has examined the R&R only for clear error. See Wiand v. Wells

Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016);

see also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error,

the R&R is due to be adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED:

       1.     U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation

              (Doc. 16) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     The Commissioner’s final decision is REVERSED AND REMANDED

                                             -1-
Case 6:19-cv-01515-RBD-DCI Document 17 Filed 04/23/20 Page 2 of 2 PageID 623



            under sentence four of 42 U.S.C. § 405(g).

      3.    The Clerk is DIRECTED to enter judgment for Plaintiff Marisha Pierson

            and against Defendant Commissioner of Social Security and to close this

            case.

      DONE AND ORDERED in Chambers in Orlando, Florida, on April 23, 2020.




Copies to:
Counsel of Record




                                         -2-
